Order entered September 3, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00689-CV

                IN RE ESTATE OF LORETTA POWELL, DECEASED

                        On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. PR-16-01344-1

                                        ORDER
      Before the Court is the August 29, 2019 motion for extension of time filed by appellee

Robin Christopher. We GRANT the motion and ORDER appellee’s brief due on or before

September 16, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE